Cole, Judge:
This appeal for reappraisement presents for deter* mi nation the proper dutiable value of cotton rag rugs exported from Mexico and entered at Laredo, Tex.
When the case was called for hearing at the port of entry on March 6, 1945, counsel stipulated that the,items of “Labels ‘Made in-Mexico’ ” and “Clasps,” as invoiced, should be added to the appraised value to make the proper dutiable value of the instant merchandise.
On the stipulated facts, I hold the value of the imported merchandise to be the appraised value plus the items hereinabove referred to. Judgment will be rendered accordingly.